The opinion of the court was delivered, November 16th 1868, by
Thompson, C. J.
The proof was incontrovertible, that James M. Snowden received an assignment for value, of the certificate of stock No. 266, of the appellant’s company, from Isaac M. Pennock, on the 9th day of May 1866. The cancellation of the stamp, as well as other testimony, abundantly proved that to have been the true date of the transaction. The court would have erred had it not permitted this to be proved. Nor was Pennock an incompetent witness to prove it. He had no disqualifying interest in the matter. Between creditors his interest was equally balanced, and that was his position.
Pennock having assigned to Snowden, and delivered to him the certificate, with a power of attorney to transfer the stock on the books of the company a month and a half before the levy at the instance of Finney, trustee, passed Pennock’s interest in it to him, and although it stood on the books of the company in the name of Pennock, a sale of it in his name, would not divest Snow-den’s prior title; so that Snowden’s sale afterwards, in pursuance of the pledge of the stock, with notice to Finney and Pennock, passed a good title to the stock. That this was the effect of the assignment and delivery of the stock to Snowden, is clearly shown in Commonwealth v. Watmough, 6 Whart. 117, and in Building Association v. Sendmeyer, 14 Wright 67. That the stock was transferable only on the books of the company, does not change the rule, as the first of the cases cited-above fully proves.
Decree affirmed, at the costs of the appellant.